 


109 HR 5449 IH: To amend title 49, United States Code, to modify bargaining requirements for proposed changes to the personnel management system of the Federal Aviation Administration.
U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5449 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2006 
Mr. LaTourette introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to modify bargaining requirements for proposed changes to the personnel management system of the Federal Aviation Administration. 
 
 
1.RepealParagraph (2) of section 40122(a) of title 49, United States Code, is repealed. 
2.Effective dateThe amendment made by section 1 shall be effective as of April 1, 2006, including with respect to any proposed changes to the personnel management system of the Federal Aviation Administration that were transmitted to Congress, on or after that date and before the date of enactment of this Act, in accordance with the provisions of section 40122(a)(2) of title 49, United States Code, as last in effect. 
 
